UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2011 Item 1. Report to Stockholders. FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund FundX Tactical Upgrader Fund FundX Tactical Total Return Fund Semi-Annual Report April 30, 2011 FundX Upgrader Funds Table of Contents Shareholder Letter 2 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 8 Schedule of Investments 9 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 11 Schedule of Investments 12 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 14 Schedule of Investments 15 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 16 Schedule of Investments 17 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 18 Schedule of Investments 19 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 20 Schedule of Investments 22 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 24 Schedule of Investments 26 Statements of Assets and Liabilities 30 Statements of Operations 32 Statements of Changes in Net Assets 34 Financial Highlights 42 Notes to Financial Statements 50 Expense Example 59 Additional Information 62 WWW.UPGRADERFUNDS.COM FundX Upgrader Funds April 30, 2011 Dear Fellow Shareholders, In the six months that ended April 30, 2011 the equity markets experienced just one negative month and that was back in November 2010.Fueled by strong corporate profits and the prospect of continued low interest rates, the broad market S&P 500 Index gained over 16% and the MSCI All Country World Index 13% for this six-month period. This growth came despite months of uncertainty and turmoil.The early months of 2011 brought crises around the world, including the earthquake, tsunami and resultant nuclear disaster in Japan, political conflict in the Middle East and North Africa, and spiking gas prices at home.Nevertheless, the markets seemed to shrug off the bad news and focus on fundamentals instead. Solid fundamentals coupled with strong company earnings propelled stocks higher. Keeping staffs lean and cutting costs meant that corporate profits grew faster than the U.S. economy’s current 1.8% annual growth rate. Perhaps slow expansion is acceptable in this era of reducing government spending and declining personal consumption.High unemployment and weak housing persist. Yet, analysts expect earnings will continue to grow by low double digits, with full year 2011 profits projected to be 14% above last year. While domestic demand has been relatively weak, overseas demand is strong.The U.S. dollar has fallen to a three year low, which is good for exports. Foreign funds, particularly those focused in Europe, got a strong boost from the dollar weakness. At the time of our last annual report to you, we had seen a pattern of inconsistent leadership.Over the past six months we have seen more persistence, especially from mid-caps, energy and resource funds.The fact that we moved away from weaker performing areas into new leadership allowed several of our funds to outpace their benchmarks over the past six months especially versus global indexes such as MSCI All Country World Index and the Dow World Index. Thank you for your continued confidence. We are grateful to offer a broad spectrum of diversified, actively managed fund and ETF portfolios and hope that you find this semi-annual report insightful. We also welcome you to call us if you have any questions or comments, or if you want to better understand how to use these funds in a portfolio. Sincerely, Janet Brown President, DAL Investment Company Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. WWW.UPGRADERFUNDS.COM - 2 - FundX Upgrader Funds CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. References to other funds should not be interpreted as an offer of these securities. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes.The MSCI All Country World Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world.The MSCI ACWI is maintained by Morgan Stanley Capital International and is comprised of stocks from both developed and emerging markets.The Dow Jones Sustainability World Index is a global index consisting of the top 100 of the largest stocks in the Dow Jones Global Indexes (which cover more than 2,500 companies) in terms of their sustainability and environmental practices. An investment cannot be made directly in an index. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for further sector and holdings information.Current and future portfolio holdings are subject to risk. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. Must be preceded or accompanied by a prospectus. WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) Sometimes known as our “flagship” fund, the FundX Upgrader Fund is designed to provide a core equity portfolio for investors seeking long-term growth with average stock market volatility. Upgrading is a quantitative investment approach that selects funds based on near-term performance.It provides flexibility to invest globally in the sectors, regions and strategies we identify as performing in synch with current market leadership. During the six months from October 31, 2010 to April 30, 2011, we shifted the portfolio’s weighting significantly, moving out of international funds and back into U.S. stock funds.Non-U.S. stocks decreased from about 36% to just 5%.This shift was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the U.S. dollar.Exposure to emerging markets also contracted, from over 17% to less than 1%. Mid-caps became an even more important theme than before , as we continued a move that had begun earlier in 2010 out of large-cap stock funds and into mid-cap funds, such as iShares S&P Mid Cap 400 (IJH) and iShares S&P Mid Cap 400 Value (IJJ).The average market cap of the FUNDX portfolio decreased from just over $8 billion at the start of the fiscal year to just under $7 billion. New arrivals to the portfolio included Cambiar Opportunity (CAMWX) and Fidelity Advisor Dividend Growth (FDGIX).We sold SPDR S&P Dividend ETF (SDY), T. Rowe Price International Stock (PRITX) and Tweedy Browne Global Value (TBGVX).Ariel (ARGFX) was consistently held during this entire period. By following our ranking system FUNDX managed to outpace both the S&P 500 Index and the MSCI All Country World Index for this six month period. The MSCI All Country World Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world.The MSCI ACWI is maintained by Morgan Stanley Capital International and is comprised of stocks from both developed and emerging market. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. An investment cannot be made directly in an index. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 30.1%^ BlackRock Energy & Resources Portfolio $ Energy Select Sector SPDR Fund Fidelity Advisor Industrials Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P North American Natural Resources Sector Index Fund Rydex S&P MidCap 400 Pure Growth ETF Semiconductor HOLDRS T. Rowe Price New Horizons Fund Turner Midcap Growth Fund* U.S. Global Investors Global Resources Fund Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund*† Wells Fargo Advantage Growth Fund* Total Class 1 & 2 Funds Class 3 Funds: 69.8%^ AllianceBernstein Small/Mid Cap Value Fund Allianz NFJ Renaissance Fund Ariel Fund† Calamos Growth Fund* Cambiar Opportunity Fund Fidelity Advisor Dividend Growth Fund† Fidelity Blue Chip Growth Fund Fidelity Value Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Index Fund iShares S&P MidCap 400 Value Index Fund Matthews Asian Growth & Income Fund PIMCO StocksPLUS Total Return Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Wells Fargo Advantage Opportunity Fund* Total Class 3 Funds Total Investment Companies (Cost $288,227,358) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $278) Total Investments: 99.9% (Cost $288,227,636) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ * Non-income producing. † A portion of this security is considered illiquid. As of April 30, 2011, the total market value of securities considered illiquid was $12,274,397 or 3.4% of net assets. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund (HOTFX) typically contains a greater weighting in more aggressive and sector funds.It is intended for investors seeking higher potential returns in exchange for greater potential volatility. During the six months from October 31, 2010 to April 30, 2011, the Aggressive Upgrader Fund portfolio’s weighting in non-U.S. stocks dropped from about 40% to 5%.This shift was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the U.S. dollar.Exposure to emerging markets contracted from 25% to virtually zero. Our ranking system also steered the portfolio into more small and mid-cap funds over the past six months, including iShares Russell 2000 (IWM), iShares Russell 2000 Growth (IWO) and iShares S&P Mid Cap 400 Growth (IJK).The average market cap of the HOTFX portfolio decreased from just almost $7 billion at the start of the fiscal year to under $6 billion on April 30. HOTFX also may have a significant allocation to sector funds and over the six months ending April 30, HOTFX held energy, basic materials (including chemical manufacturers, aluminum, mining companies, etc.) and natural resources funds. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. WWW.UPGRADERFUNDS.COM - 8 - FundX Aggressive Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Class 1 & 2 Funds: 60.2%^ American Century Heritage Fund* $ BlackRock Energy & Resources Portfolio Energy Select Sector SPDR Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P North American Natural Resources Sector Index Fund iShares Silver Trust* Rydex S&P MidCap 400 Pure Growth ETF Semiconductor HOLDRS T. Rowe Price New Horizons Fund Turner Midcap Growth Fund* U.S. Global Investors Global Resources Fund U.S. Global Investors World Precious Minerals Fund Vanguard Extended Market ETF Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund* Wells Fargo Advantage Growth Fund* Total Class 1 & 2 Funds Class 3 Funds: 39.8%^ Allianz NFJ Renaissance Fund Ariel Fund Cambiar Opportunity Fund Fidelity Advisor Dividend Growth Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Index Fund iShares S&P MidCap 400 Value Index Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Total Class 3 Funds Total Investment Companies (Cost $81,463,655) SHORT-TERM INVESTMENTS: 0.2% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $191,750) Total Investments: 100.2% (Cost $81,655,405) Liabilities in Excess of Other Assets: (0.2%) ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 9 - FundX Aggressive Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited), Continued * Non-income producing. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Conservative Upgrader Fund (RELAX) The Conservative Upgrader maintains a target of 60% in core equity funds, with the balance in a mix similar to our flexible income model.By adhering to this classic allocation mix, RELAX may be a preferred single fund answer for a wide array of long-term investors. On the Equity Side Changes in the equity component of the portfolio mirror those of our other equity funds.During the six months from October 31, 2010 to April 30, 2011, the total portfolio’s weighting in non-U.S. stocks dropped from about 17% to 4%.As a proportion of just the equity component of the portfolio, that’s a drop from about 28% to about 7%.Weakness in Europe’s equity markets and relative weakness in the euro compared with the U.S. dollar prompted us to reduce overseas exposure. We sold Oakmark International (OAKIX), T. Rowe Price International Stock (PRITX) and Matthews Asian Growth & Income (MACSX). These international funds were replaced by better performing domestic funds like iShares S&P Mid Cap 400 Value (IJJ), Cambiar Opportunity (CAMWX) and Fidelity Advisor Dividend Growth (FDGIX).Ariel (ARGFX) was consistently held during this entire period. On the Bond Side The flexible income component of the RELAX portfolio offers a total return oriented income approach for investors seeking an alternative to the interest rate risk and credit risk of a traditional fixed income portfolio.Using an approach similar to the Upgrading approach we implement for the equity side of this Fund, we aim to continually align our fixed income holdings with the current leadership in the various corners of the changing bond markets. On the fixed-income side, we held very little in Treasuries, leaning toward the higher-income paying corporate bond category.High-yield funds increased from 6% to 10% of the overall mix. In the global bond fund arena, we moved out of the dollar-hedged Alliance Bernstein Global Bond (ANAYX) and into Loomis Sayles Global Bond (LSGBX), which tends to hold foreign currencies. World bond funds make up about 4% of the portfolio, down from 6% at the end of October.We held no emerging market bond funds during this period. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. WWW.UPGRADERFUNDS.COM - 11 - FundX Conservative Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.3% Class 3 Funds: 59.8%^ AllianceBernstein Large Cap Growth Fund* $ AllianceBernstein Small/Mid Cap Value Fund Allianz NFJ Renaissance Fund Ariel Fund Calamos Growth Fund* Cambiar Opportunity Fund Fidelity Advisor Dividend Growth Fund Fidelity Blue Chip Growth Fund Fidelity Value Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund PIMCO StocksPLUS Total Return Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Total Class 3 Funds Class 4 Funds: 10.0%^ Calamos Market Neutral Income Fund Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 29.5%^ BlackRock Strategic Income Opportunities Portfolio Fidelity Capital & Income Fund Fidelity High Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund Pioneer Strategic Income Fund TCW Total Return Bond Fund Templeton Global Bond Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $64,748,699) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX Conservative Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.2% Fidelity Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $125,380) Total Investments: 99.5% (Cost $64,874,079) Other Assets in Excess of Liabilities: 0.5% Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of April 30, 2011. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 13 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund offers a total return oriented income portfolio for investors seeking an alternative to the interest rate risk and credit risk of a traditional fixed income portfolio.Using an approach similar to the Upgrading approach we implement for our equity-based funds, we aim to continually align our portfolio with the current leadership in the various corners of the changing bond markets. The Barclays Capital U.S. Aggregate Bond Index had a negative return for the six months ending April 30, but INCMX was positive.The various changes we made to the portfolio resulted in only subtle variations in the overall duration and maturity.The more significant portfolio change over the past six months was increasing investments in high yield bond funds and including bond fund alternatives. Taking advantage of the strength of high yield bonds we increased exposure in that corner of the bond market from 15% to 25%. New additions included Fidelity Capital & Income (FAGIX) and Fidelity High Income (SPHIX). Bond fund alternatives like total return funds were absent at the start of the fiscal year and became almost 25% of the portfolio by April 30. We added funds like Calamos Market Neutral (CMNIX), Manning & Napier Pro Blend Conservative (MNCIX), Merger (MERFX) and Permanent Portfolio (PRPFX).As a group, these non-bond-correlated funds provided the strongest returns to the portfolio during this period. In the global arena, we moved out of the dollar-hedged Alliance Bernstein Global Bond (ANAYX) and into Loomis Sayles Global Bond (LSGBX), which tends to hold foreign currencies. World bond funds make up about 10% of the portfolio, down from 15% at the end of October.We held no emerging market bond funds during this period. Our objectives for the FundX Flexible Income fund are split between generating competitive returns versus the benchmark Barclays Capital U.S. Aggregate Bond index and managing risk so the fund provides a buffer for the equity portion of an investor’s portfolio. This past six months has been challenging for the bond index, and we are grateful that the flexibility of our strategy allowed us to add value for our shareholders. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. An investment cannot be made directly in an index. Duration is a commonly used measure for the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration have more volatile prices than securities of comparable quality with a shorter duration. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. WWW.UPGRADERFUNDS.COM - 14 - FundX Flexible Income Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.5% Class 4 Funds: 24.7%^ Calamos Market Neutral Income Fund $ Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 74.8%^ Baird Aggregate Bond Fund BlackRock Strategic Income Opportunities Portfolio Fidelity Capital & Income Fund Fidelity High Income Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Total Return Bond Fund Pioneer Strategic Income Fund Templeton Global Bond Fund Weitz Short-Intermediate Income Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $166,043,691) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $11,078) Total Investments: 99.5% (Cost $166,054,769) Other Assets in Excess of Liabilities: 0.5% Net Assets: 100.0% $ # Seven-day yield as of April 30, 2011. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FundX ETF Aggressive Upgrader Fund (UNBOX) UNBOX is typically our most aggressive portfolio, with the ability to move among sector and aggressive ETFs to an unlimited degree.It is geared toward investors seeking long-term growth and willing to withstand above average volatility along the way to achieve their goals Upgrading is a disciplined strategy that selects ETFs based on near-term performance with the flexibility to invest globally in the areas we identify as current market leaders.UNBOX is one of two Upgrader funds that invest exclusively in exchange traded funds (ETFs) During this six-month time frame, UNBOX held no “core” or fixed income ETFs, which it may occasionally do.Instead our ranking system led us to concentrate entirely on more speculative exchange traded funds.This paid off well during this period, as UNBOX’s 21.80% return far outpaced the benchmark S&P 500 Index (16.22%) as well as the MSCI All Country World Index (12.97%). The average market cap of the UNBOX portfolio decreased dramatically from over $10 billion at the start of the fiscal year to approximately $5 billion at April 30, 2011.This shift away from large cap to small cap came from the addition of iShares Russell 2000 (IWM), iShares Russell 2000 Growth (IWO), iShares S&P Small Cap 600 (IJR) and iShares S&P Small Cap 600 Growth (IJT).The tech-heavy PowerShares QQQ Trust (QQQ) was sold. Skyrocketing prices for gold and silver led to strong gains from precious metals ETF holdings.The price of silver almost doubled over this six month period, leading to eye-popping gains from the iShares Silver Trust (SLV) and good (though less dramatic) gains from Market Vectors Gold Miners (GDX), SPDR Gold Trust (GLD) and iShares S&P North American Natural Resources (IGE). Upgrading is an approach we have used for over 40 years to manage investment portfolios for private client accounts.We are happy to have gained from the recent strength of small caps, metals and resources, but we also know that the long-term strength of our strategy is in the flexibility to continually adapt as leadership changes. The MSCI All Country World Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world.The MSCI ACWI is maintained by Morgan Stanley Capital International and is comprised of stocks from both developed and emerging market. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. An investment cannot be made directly in an index. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. WWW.UPGRADERFUNDS.COM - 16 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 99.9%^ Energy Select Sector SPDR Fund $ iShares MSCI Canada Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell Midcap Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P North American Natural Resources Sector Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust* Rydex S&P MidCap 400 Pure Growth ETF Semiconductor HOLDRS Vanguard Energy ETF Vanguard Extended Market ETF Vanguard Small-Cap ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Total Investment Companies (Cost $20,354,215) SHORT-TERM INVESTMENTS: 0.9% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $220,464) Total Investments: 100.8% (Cost $20,574,679) Liabilities in Excess of Other Assets: (0.8%) ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 17 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund offers a core equity portfolio that invests exclusively in exchange traded funds (ETFs).It is managed for investors seeking long-term growth with average stock market volatility. Upgrading is a quantitative investment approach that selects ETFs based on near-term performance.It provides flexibility to invest globally in the sectors, regions and strategies we identify as performing in synch with current market leadership. During the six months from October 31, 2010 to April 30, 201, REMIX’s ETF-only portfolio’s weighting in foreign stocks dropped from about 42% (with 13% in emerging markets) to virtually zero exposure to overseas markets.This shift was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the US dollar. Our ranking system also steered the portfolio into more small-cap and mid-cap ETFs over the past six months.The average market cap of the REMIX portfolio decreased from just under $10 billion at the start of the fiscal year to just over $5 billion during that time. New arrivals to the portfolio included iShares S&P Mid Cap 400 (IJH) and iShares S&P Mid Cap 400 Value (IJJ).PowerShares QQQ Trust (QQQ) and SPDR S&P International Small Cap (GWX) were sold. By continually adjusting our holdings based on monthly performance rankings we aim to align the portfolio with the areas of the market showing leadership.This allows us to pursue opportunities as they arise in the global marketplace of ideas. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. WWW.UPGRADERFUNDS.COM - 18 - FundX ETF Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.6% Class 1 & 2 Funds: 29.6%^ Energy Select Sector SPDR Fund $ iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P North American Natural Resources Sector Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust* Rydex S&P MidCap 400 Pure Growth ETF Semiconductor HOLDRS Vanguard Energy ETF Vanguard Extended Market ETF Vanguard Small-Cap ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Class 3 Funds: 70.0%^ iShares Russell 1000 Growth Index Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Index Fund iShares S&P MidCap 400 Value Index Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Total Class 3 Funds Total Investment Companies (Cost $6,793,869) SHORT-TERM INVESTMENTS: 1.4% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $108,862) Total Investments: 101.0% (Cost $6,902,731) Liabilities in Excess of Other Assets: (1.0%) ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX Tactical Upgrader Fund (TACTX) Many investors feel like their only choice to manage risk in their investment portfolio is to hold fixed income. When they are concerned about the prospects for fixed income, they either over-allocate to stocks or find themselves stuck in cash. If they over-allocate to stocks, they increase the volatility of their portfolio and have a hard time staying the course when the market gets choppy or when they are faced with bad news. When they feel stuck in cash, they are unable to earn the return they need to meet their long-term investment objectives. Our tactical strategy provides an alternative to fixed income, cash or the stock market exposure of fully invested equity funds. The foundation of the portfolio is a diversified selection of funds (mainly ETFs) that we identify as market leaders based on our FundX rankings. Most of the funds we hold are broad based, but we may include limited exposure to sector funds, commodities funds, and other specialized funds. The fund often holds cash. In the past six months cash has been as high as 60% of TACTX.The long portion of TACTX shifted into an almost fully domestic U.S. stock portfolio away from a mix that had included global and foreign ETFs at the start of the fiscal year.By April 30, 2011 TACTX held virtually no international stocks.We sold Vanguard European (VGK) and iShares MSCI Emerging Markets (EEM). New additions to the portfolio included the core fund iShares S&P Mid Cap 400 (IJH) and the sector funds Energy Select SPDR (XLE) and iShares North America Natural Resources (IGE). We regularly buy and sell exchange listed options to generate income and manage risk/reward potential. This activity substantially improved performance over the past six months. Because we have generally collected premium by selling options, the returns of the portfolio have usually been more consistent than a portfolio that makes and loses money only based on if the stock market goes up or down. Why is the fund’s performance so weak when measured since inception? When we launched the fund, we used a very different strategy than how the fund has been managed since late 2009. Prior to that, the fund’s strategy was to either be fully invested or out of the market based on a market timing model. The trouble with a market timing model is that there is no way to manage risk when the model keeps you fully invested as ours did through 2008. We believe that the model we had adopted is one of the most robust available and has one of the best long-term records of any that we have seen. That said, we no longer believe that market timing is an acceptable tool to manage risk. There are too many possible unforeseen variables, and the penalty for errors is simply too severe when one’s portfolio is either fully invested or fully in cash. What changed, and how has that change impacted performance? In late 2009, we amended our strategy and have since managed the strategy to accommodate a broad range of outcomes and make much more incremental adjustments as we navigate the market’s ebbs and flows. We continue to use a model to monitor market conditions to evaluate investor sentiment, valuations, monetary conditions and other variables that influence market risk. We use this model to adjust the range of exposure the fund may have at any given point, but we always seek to provide some element of protection against unforeseen outcomes. Since we adopted the current strategy, the fund has performed in line with our expectations through volatile periods including the “flash crash”, sovereign debt fears, Japanese earthquake, and a series of steep corrections and significant stock market rallies. Past performance is not predictive of future results. The performance of TACTX since 2009, however, does reflect our goals as we manage the fund on a daily basis. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. WWW.UPGRADERFUNDS.COM - 20 - FundX Tactical Upgrader Fund (TACTX) HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. WWW.UPGRADERFUNDS.COM - 21 - FundX Tactical Upgrader Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 36.4% Class 1 & 2 Funds: 5.8%^ Energy Select Sector SPDR Fund ‡ $ iShares S&P North American Natural Resources Sector Index Fund ‡ Total Class 1 & 2 Funds Class 3 Funds: 30.6%^ Ariel Fund iShares S&P MidCap 400 Index Fund ‡ SPDR S&P MidCap 400 ETF ‡ Total Class 3 Funds Total Investment Companies (Cost $9,540,495) Contracts (100 shares per contract) PURCHASED CALL OPTIONS: 0.8% SPDR S&P 500 ETF, Expiration 6/18/11, Strike Price $137* Total Purchased Call Options (Cost $228,514) Shares/Par Value SHORT-TERM INVESTMENTS: 65.1% Fidelity Government Portfolio, 0.01%# United States Treasury Bill, Maturity Date 5/26/2011, 0.0100% United States Treasury Bill, Maturity Date 8/18/2011, 0.0500% Total Short-Term Investments (Cost $19,609,270) Total Investments: 102.3% (Cost $29,378,279) Liabilities in Excess of Other Assets: (2.3%) ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Tactical Upgrader Fund Schedule of Options Written at April 30, 2011 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $77* $ ) iShares S&P North American Natural Resources Sector Index Fund, Expiration 5/21/11, Strike Price $44* ) iShares S&P North American Natural Resources Sector Index Fund, Expiration 5/21/11, Strike Price $45* ) iShares S&P MidCap 400 Index Fund, Expiration 5/21/11, Strike Price $95* ) SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $177* ) SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $180* ) Total Call Options Written (Premiums received $262,029) ) PUT OPTIONS WRITTEN Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $72* ) Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $77* ) iShares Russell 2000 Growth Index Fund, Expiration 5/21/11, Strike Price $90* ) iShares S&P MidCap 400 Index Fund, Expiration 5/21/11, Strike Price $95* ) SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $175* ) Total Put Options Written (Premiums received $112,889) ) Total Options Written (Total Premiums received $374,918) $ ) * Non-income producing. ‡ Held in connection with open written call options. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FundX Tactical Total Return Fund (TOTLX) The Tactical Total Return fund (TOTLX) may be a useful vehicle for conservative investors who seek to combine our risk-managed tactical equity model with our flexible income strategy.The portfolio uses a quantitative model to actively allocate the portfolio between our flexible income strategy and our tactical equity strategy.Since the Fund’s inception, the allocation has fluctuated from as little as 40% to as high as 60% flexible income, with the balance in the tactical equity strategy. Over the past six month period the portfolio maintained roughly a 50/50 mix between these two components. The foundation of the tactical equity portion of the portfolio is a diversified selection of funds (mainly ETFs) that we identify as market leaders based on our FundX rankings. Most of the funds we hold are broad based, but we may include limited exposure to sector funds, commodities funds, and other specialized funds. The fund often holds cash. In the past six months cash in the tactical equity component has been as high as 60%.The long equity portion of TOTLX shifted into an almost fully domestic U.S. stock portfolio away from a mix that had included global and foreign ETFs at the start of the fiscal year.By April 30, 2011 TOTLX held virtually no international stock exposure.We sold Vanguard European (VGK) and iShares MSCI Emerging Markets (EEM). New additions to the portfolio included the core fund iShares S&P Mid Cap 400 (IJH) and the sector funds Energy Select SPDR (XLE) and iShares North America Natural Resources (IGE).Ariel (ARGFX) was consistently held during this entire period. We regularly buy and sell exchange listed options to generate income and manage risk/reward potential. This activity substantially improved performance over the past six months. Because we have generally collected premium by selling options, the returns of the portfolio have usually been more consistent than a portfolio that makes and loses money only based on if the stock market goes up or down. Because we intend this strategy to be very conservative, our management team is committed to overriding our models and moving to a very defensive posture in an effort to prevent a peak-to-trough decline in excess of 10%. More broadly, our goal is to provide a compelling risk managed alternative to a traditional balanced portfolio. On the fixed income side of this portfolio, we took advantage of the yield differential in lower grade corporate bonds during this six month period.As of April 30, 2011 the portfolio held over 6% in high-yield bond funds. In the global bond fund arena, we moved out of the dollar-hedged Alliance Bernstein Global Bond (ANAYX) and into Loomis Sayles Global Bond (LSGBX), which tends to hold foreign currencies. World bond funds make up about 3% of the portfolio, down from 9% at the end of October.We held no emerging market bond funds during this period. Over the past six months TOTLX has performed much within our expectations, outpacing our flexible income-only strategy, and offering shareholders a relatively smooth ride along the way. Please see the Schedule of Investments for the most recent fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. WWW.UPGRADERFUNDS.COM - 24 - FundX Tactical Total Return Fund (TOTLX) CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. WWW.UPGRADERFUNDS.COM - 25 - FundX Tactical Total Return Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 52.9% Class 1 & 2 Funds: 2.9%^ Energy Select Sector SPDR Fund ‡ $ iShares S&P North American Natural Resources Sector Index Fund ‡ Total Class 1 & 2 Funds Class 3 Funds: 15.6%^ Ariel Fund iShares S&P MidCap 400 Index Fund ‡ SPDR S&P MidCap 400 ETF ‡ Total Class 3 Funds Class 4 Funds: 9.9%^ Calamos Market Neutral Income Fund Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 24.5%^ BlackRock Strategic Income Opportunities Portfolio Fidelity Capital & Income Fund Fidelity High Income Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund Pioneer Strategic Income Fund Templeton Global Bond Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $2,902,228) Contracts (100 shares per contract) PURCHASED CALL OPTIONS: 0.4% SPDR S&P 500 ETF, Expiration 6/18/11, Strike Price $137* Total Purchased Call Options (Cost $22,851) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Tactical Total Return Fund Schedule of Investments at April 30, 2011 (Unaudited), Continued Shares/Par Value Value SHORT-TERM INVESTMENTS: 47.8% Fidelity Government Portfolio, 0.01%# $ United States Treasury Bill, Maturity Date 5/26/2011, 0.0100% United States Treasury Bill, Maturity Date 8/18/2011, 0.0500% Total Short-Term Investments (Cost $2,866,850) Total Investments: 101.1% (Cost $5,791,929) Liabilities in Excess of Other Assets: (1.1%) ) Net Assets: 100.0% $ Schedule of Options Written at April 30, 2011 (Unaudited) Contracts (100 shares per contract) Call Options Written 10 Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $77* $ ) 10 iShares S&P North American Natural Resources Sector Index Fund, Expiration 5/21/11, Strike Price $44* ) 10 iShares S&P North American Natural Resources Sector Index Fund, Expiration 5/21/11, Strike Price $45* ) 20 iShares S&P MidCap 400 Index Fund, Expiration 5/21/11, Strike Price $95* ) 20 SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $177* ) 10 SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $180* ) Total Call Options Written (Premiums received $26,203) ) PUT OPTIONS WRITTEN 10 Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $72* ) 10 Energy Select Sector SPDR Fund, Expiration 5/21/11, Strike Price $77* ) 20 iShares Russell 2000 Growth Index Fund, Expiration 5/21/11, Strike Price $90* ) 10 iShares S&P MidCap 400 Index Fund, Expiration 5/21/11, Strike Price $95* ) 10 SPDR S&P MidCap 400 ETF, Expiration 5/21/11, Strike Price $175* ) Total Put Options Written (Premiums received $11,288) ) Total Options Written (Total Premiums received $37,491) $ ) * Non-income producing. ‡ Held in connection with open written call options. # Seven-day yield as of April 30, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Tactical Total Return Fund Schedule of Options Written at April 30, 2011 (Unaudited), Continued ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 29 - FundX Upgrader Funds Statements of Assets and Liabilities at April 30, 2011 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $288,227,636, $81,655,405, $64,874,079, $166,054,769, respectively) (Note 2) $ Cash — — — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — — Fund shares redeemed Due to custodian — — — Investment advisory fees, net Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Upgrader Funds Statements of Assets and Liabilities at April 30, 2011 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $20,574,679, $6,902,731, $29,378,279, $5,791,929, respectively) (Note 2) $ Cash — — — 51 Deposits at brokers for written options — — Receivables: Investment securities sold — — — Fund shares sold — — Dividends and interest 87 42 Due from advisor, net — — — Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $374,918 and $37,491, respectively) — — Payables: Investment securities purchased Fund shares redeemed — — Investment advisory fees, net — Adminstration fees Custody fees Fund accounting fees 68 Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital Accumulated net investment loss ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX Upgrader Funds Statements of Operations For the Six Months Ended April 30, 2011 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 29 74 42 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Legal fees Insurance expense Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Upgrader Funds Statements of Operations For the Six Months Ended April 30, 2011 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 12 8 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Audit fees Registration fees Administration fees Reports to shareholders Fund accounting fees Custody fees Chief Compliance Officer fees Trustee fees Legal fees Miscellaneous expenses Insurance expense Interest expense (Note 6) — — Total expenses Plus: prior year fees waived subject to recoupment — — — Less: fees waived ) ) — ) Less: expenses paid indirectly (Note 3) — — ) ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on: Investments Written options — — Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b)Net of redemption fees of $5,071 and $43,612, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b)Net of redemption fees of $674 and $7,393, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b)Net of redemption fees of $3,656 and $3,642, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Flexible Income Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b)Net of redemption fees of $388 and $8,131, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — Change in net unrealized appreciation on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX ETF Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — Change in net unrealized appreciation on investments Net increase (decrease) in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 39 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Net realized gain on written options Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ ) $ — (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issues in reinvestment of dividends — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b)Net of redemption fees of $0 and $244, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 40 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net realized gain on written options Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b)Net of redemption fees of $0 and $1,081, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 41 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended April 30, 2011 Years Ended October 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — — ) ) ) Distribution in excess — — — ) — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return %^ % % )%(2) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % After expenses absorbed(5) %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % %) After expenses absorbed(6) %+ % %) Portfolio turnover rate 63 %^ % % % 84 % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions. Excluding this effect, the total return would have been (42.69)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 1.21%, 1.22%, 1.20%, 1.11%, 1.11% and 1.19% for the six months/years ended April 30, 2011, October 31, 2010, October 31,2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Excluding expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.03% 0.07%, 0.52%, 1.83%, 0.89% and (0.10)% for the six months/years ended April 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Calculated using the average shares outstanding method ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 42 - FundX Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended April 30, 2011 Years Ended October 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) — From net realized gain — — — ) ) ) Distributions in excess — — — ) — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return %^ % % )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed %+ % After fees waived or recouped(4) %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed %)+ % %) After fees waived or recouped(5) %)+ % %) Portfolio turnover rate 71 %^ % % % 95 % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 1.28%, 1.30%, 1.30%, 1.20%, 1.20% and 1.27% for the six months/years ended April 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Excluding expenses paid indirectly, the ratio of net investment loss to average net assets would have been (0.38)%, 0.10%, 0.39%, 1.79%, 0.74% and (0.13)% for the six months/years ended April 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 43 - FundX Conservative Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended April 30, 2011 Years Ended October 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — — ) ) ) Total distributions ) Paid-in capital from redemptions fees (Note 2) Net asset value, end of year $ Total return %^ % % )%(2) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % After fees absorbed or recouped(5) %+ % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % After fees absorbed or recouped(6) %+ % Portfolio turnover rate 62 %^ % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions. Excluding this effect, the total return would have been (27.83)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 1.30%, 1.35%, 1.32%, 1.24%, 1.25% and 1.45% for the six months/years ended April 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Excluding expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.85%, 1.29%, 1.72%, 2.15%, 1.36% and 0.63% for the six months/years ended April 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008, October 31, 2007 and October 31, 2006, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 44 - FundX Flexible Income Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended April 30, 2011 Years Ended October 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — — ) — — Total distributions ) Paid-in capital from redemption fees Net asset value, end of period/year $ Total return %^ % % )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed(4) %+ % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed(5) %+ % Portfolio turnover rate 56 %^ % % % 51
